SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:7,094,274 shares of common stock outstanding as of August 8, 2011. Page 1 Index Mission Community Bancorp June 30, 2011 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2011, December 31, 2010 and June 30, 2010 Condensed Consolidated Statements of Operations for the Three- and Six-Month Periods Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Six-Month Periods Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Cash Flows for the Three- and Six-Month Periods Ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Reserved Item 5.Other Information Item 6.Exhibits Page 2 Index PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) June 30, 2011 December 31, 2010 June 30, 2010 Assets Cash and due from banks $ $ $ Interest-bearing deposits in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan and lease losses ) ) ) Net loans Federal Home Loan Bank stock and other stock, at cost Premises and equipment Other real estate owned Company owned life insurance Accrued interest and other assets Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ $ Money market, NOW and savings Time certificates of deposit Total deposits Other borrowings - Junior subordinated debt securities Accrued interest and other liabilities Total liabilities Shareholders' equity: Preferred stock - 10,000,000 shares authorized: Series A (100,000 shares issued and outstanding) Series B (20,500 shares issued and outstanding) Series C (50,000 shares issued and outstanding) Series D (5,116 shares issued and outstanding) Common stock - 50,000,000 shares authorized; issued and outstanding: 7,094,274 at June 30, 2011 and December 31, 2010, and 6,345,602 at June 30, 2010 Additional paid-in capital Retained deficit ) ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 Index Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Interest Income Interest and fees on loans $ Interest on investment securities Other interest income 6 10 16 17 Total interest income Interest Expense Interest on money market, NOW and savings deposits Interest on time certificates of deposit Other interest expense 25 86 55 Total interest expense Net interest income Provision for loan and lease losses - - Net interest income after provision for loan and lease losses ) ) Non-interest income Service charges on deposit accounts 92 Gain on sale of loans 35 Loan servicing fees, net of amortization 35 39 59 73 Gain on sale of available-for-sale securities - - - 58 Other real estate income 18 - 38 - Net gains(losses) and writedowns of fixed assets or other real estate 70 ) 23 ) (Losses) gains on disposition of loans held for sale (4 ) - 46 - Other income and fees 42 47 84 86 Total non-interest income 15 Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 56 33 93 70 Office supplies and expenses 67 61 Insurance and regulatory assessments 81 Loan and lease expenses 29 57 Other real estate expenses 42 29 98 39 Other expenses Total non-interest expense Loss before income taxes ) Income tax expense 5 - 5 - Net loss $ ) $ ) $ ) $ ) Net loss applicable to common stock $ ) $ ) $ ) $ ) Per Common Share Data: Net loss - basic $ ) $ ) $ ) $ ) Average common shares outstanding - basic The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 Index Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Accumulated Additional Other Preferred Common Stock Paid-In Comprehensive Retained Comprehensive Stock Shares Amount Capital Loss Deficit Loss Total Balance at January 1, 2010 $ ) $ $ Issuance of common stock in private placement, net of issuance costs of $153 Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation 19 19 Comprehensive loss: Net (loss) $ ) ) ) Less beginning of year unrealized gain on securities sold during the period, net of taxes of $-0- ) ) ) Net unrealized gain on remaining available-for-sale securities, net of taxes of $-0- Total comprehensive loss $ ) Balance at June 30, 2010 $ ) $ $ Balance at January 1, 2011 $ ) $ ) $ Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation 69 69 Additional expenses of 2010 shareholder rights offering ) ) Comprehensive loss: Net (loss) $ ) ) ) Net unrealized gain on available-for-sale securities, net of taxes of $-0- Total comprehensive loss $ ) Balance at June 30, 2011 $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 Index Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Three Months Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Operating Activities Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Accretion of discount on securities and loans, net (1 ) ) Provision for credit losses - - Stock-based compensation 35 10 69 19 Gain on sale of available-for-sale securities - - - ) Gain on sale of loans ) Losses (gains) on disposition of loans held for sale 4 - ) - Net losses (gains) and writedowns of fixed assets or other real estate ) ) Increase in company-owned life insurance ) Other, net ) ) Proceeds from loan sales Loans originated for sale ) Net cash (used in) provided by operating activities ) ) ) Investing Activities Net decrease in Federal Home Loan Bank and other stock Net decrease in deposits in other banks - - 25 Purchase of available-for-sale securities ) Proceeds from maturities, calls and paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities - - Net decrease in loans ) Purchases of premises and equipment ) Additional investments in other real estate owned ) - ) - Proceeds from sale of other real estate owned 5 Net cash used in investing activities ) Financing Activities Net increase (decrease) in demand deposits and savings accounts ) ) Net increase in time deposits Net (decrease) in other borrowings - ) ) ) Proceeds from common stock issued, net of issuance costs - ) Payment of TARP-CPP dividends ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Non-cash changes: Change in unrealized gains (losses) on available-for-sale securities $ $ Real estate acquired by foreclosure - Loans reclassified to held for sale - - Supplemental disclosures of cash flow information: Interest paid Taxes paid 2 - 2 - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 6 Index Mission Community Bancorp and Subsidiary Notes to Condensed Consolidated Financial Statements Note 1 – Basis of Presentation and Management Representations The unaudited consolidated financial statements include accounts of Mission Community Bancorp (“the Company”) and its subsidiaries, Mission Community Bank (“the Bank”) and Mission Asset Management, Inc. (“MAM”), and the Bank’s subsidiary, Mission Community Development Corporation.All material inter-company balances and transactions have been eliminated. These financial statements have been prepared in accordance with the Securities and Exchange Commission’s rules and regulations for quarterly reporting and, therefore, do not necessarily include all information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles.These financial statements should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2010, which was filed on March 31, 2011. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year.In the opinion of management, the unaudited financial statements for the three- and six-month periods ended June 30, 2011 and 2010 reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and results of operations. Management has determined that since all of the banking products and services offered by the Bank are available in each branch of the Bank, all branches are located within the same economic environment and management does not allocate resources based on the performance of different lending or transaction activities, it is appropriate to aggregate the Bank branches and report them as a single operating segment. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to applicable legal limits. The Bank participated in the FDIC’s Transaction Account Guarantee Program (“TAGP”). Under the program, through December 31, 2010, all noninterest-bearing transaction accounts were fully guaranteed by the FDIC for the entire amount in the account. Coverage under the TAGP is in addition to and separate from the coverage under the FDIC’s general deposit insurance rules.The Dodd-Frank Wall Street Reform and Consumer Protection Act permanently raised the current standard maximum deposit insurance amount to $250,000 and extended full deposit insurance coverage for non-interest bearing transaction accounts to December 31, 2012. Certain reclassifications have been made to prior period balances to conform to classifications in 2011. Page 7 Index Note 2 – Stock Based Compensation Plans The Company has a stock option plan, adopted in 1998, which is more fully described in Note J to the consolidated financial statements in the Company’s Annual Report on Form 10-K.The 1998 Stock Option Plan has been terminated with respect to the granting of future options under the Plan.In 2008 the Company adopted the Mission Community Bancorp 2008 Stock Incentive Plan, which provides for the grant of various equity awards, including stock options. The Company accounts for equity-based compensation arrangements, including employee stock options, using the “modified prospective method,” where stock-based compensation expense is recognized using the fair value based method for all new awards granted. The Company determines the fair value of options granted on the date of grant using a Black-Scholes-Merton option pricing model, which uses assumptions based on expected option life, expected stock volatility and the risk-free interest rate. The expected volatility assumptions used by the Company are based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options. The Company bases its expected life assumption on its historical experience and on the terms and conditions of the stock options it grants to employees. The risk-free rate is based on the U.S. Treasury yield curve for the periods within the contractual life of the options in effect at the time of the grant. The Company also makes assumptions regarding estimated forfeitures that will impact the total compensation expenses recognized. The fair value of options granted in the six months ended June 30, 2011, were estimated on the date of grant using the following assumptions: Date of grant 1/25/2011 4/4/2011 Exercise price $ $ Market price of common stock $ $ Expected stock price volatility % % Expected option life 6 years 6 years Risk-free interest rate % % Weighted average fair value of all options granted during the period: 3 months ended 6/30/11 $ 6 months ended 6/30/11 $ No options were granted during the six months ended June 30, 2010. During the three-month periods ended June 30, 2011 and 2010, the Company recognized pre-tax stock-based compensation expense of $35,000 and $10,000, respectively.For the six-month periods ended June 30, 2011 and 2010, stock-based compensation expense was recognized totaling $69,000 and $19,000, respectively.As of June 30, 2011, the Company has unvested options outstanding with unrecognized compensation expense totaling $303,000, which is scheduled to be recognized as follows (in thousands): July 1 through December 31, 2011 $
